Citation Nr: 0738404	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to June 
1983.  She died in December 1998; the appellant is her 
surviving spouse who is seeking VA dependency and indemnity 
compensation (DIC) on behalf of the veteran's children.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The appellant failed to report, without explanation, for a 
Board hearing, which was scheduled to be conducted in 
November 2007.  He has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
as if the hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007) [failure to appear for a scheduled hearing 
treated as withdrawal of request].  


FINDINGS OF FACT

1.  The veteran committed suicide in December 1998, after her 
discharge from service.

2.  During the veteran's lifetime, service connection was not 
established for any disabilities.

3.  Depression was noted at entry into service and did not 
worsen during service.

4.  There is no etiological relationship between the cause of 
the veteran's death and her active service. 


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 1153, 1312 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that a claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, by letter 
mailed in January 2003, prior to its initial adjudication of 
the claim.  While notice that he should submit any pertinent 
evidence in his possession was not provided until March 2005, 
after the initial adjudication, there is no prejudice to the 
appellant as no additional evidence was submitted or 
identified in response to this notice.  Moreover, in the pre-
decision notice, the originating agency did inform him of the 
evidence that would be pertinent and request him to submit 
such evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that the appellant was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
service connection for the cause of the veteran's death, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
the cause of the veteran's death.  Consequently, the failure 
to provide notice with respect to that element of the claim 
was no more than harmless error.

The Board also notes that the RO made several attempts to 
obtain the veteran's post-service medical records, but 
determined that private records identified by the appellant 
were no longer available.  The RO also made several attempts 
to obtain VA outpatient and inpatient treatment records, but 
none were found.  Nevertheless, a VA etiology opinion was 
obtained, and service treatment records were also obtained.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service if the underlying disability 
underwent an increase in severity during service; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that the veteran's death by suicide in 
1998 resulted from a psychiatric disorder incurred in 
service, or, in the alternative, that it resulted from an 
aggravation of a pre-existing psychiatric disorder during 
service.  

The Board must first determine whether a psychiatric disorder 
pre-dated service.  As set out above, the presumption of 
soundness turns on whether the disorder was noted at the time 
of the entrance examination.  In this case, the report of the 
service entrance examination in November 1981 shows abnormal 
psychiatric findings including periods of depression and past 
suicide attempts.  The report of medical history at entry 
into service shows the veteran's report of a suicide attempt 
in January 1979.  The claims file also contains medical 
records dated in October 1976 and July 1979 showing treatment 
for psychiatric symptomatology prior to service, including 
depression and suicidal gesturing.  

As a psychiatric disorder was noted at entry into service, 
the presumption of soundness does not attach, and the veteran 
is deemed to have entered service with a pre-existing 
psychiatric disability.  The Board's attention thus turns to 
whether the pre-existing psychiatric disability underwent an 
increase in severity during service.  

Here, there are no pertinent psychiatric findings during the 
veteran's period of active duty.  The report of the service 
separation examination shows only a history of depression.  
The veteran was treated for stress and nerves during service 
and was discharged for unsatisfactory performance; however, 
there is no suggestion of any symptomatology that was not 
already present and noted prior to service.  Although it does 
appear from a psychiatric consultation obtained from the 
veteran's private psychologist in December 1981, just prior 
to entry, that her symptoms had largely resolved at that 
time, evidence of the veteran being asymptomatic on entry 
into service, with an exacerbation of symptoms during 
service, does not alone constitute evidence of aggravation.  
Green, 1 Vet. App. at 323.  

Most significant in the Board's determination of aggravation, 
a VA physician reviewed the claims file in November 2004 and 
opined that the veteran's condition did not worsen while she 
was in the military service, and that it is not likely that 
her pre-service depressive and/or suicidal condition 
increased in severity during military service.  There is no 
competent medical opinion of record that contradicts this 
opinion, or that purports to relate the cause of the 
veteran's death to service.  The appellant's statements and 
testimony have been considered; however, these are not 
competent evidence of the alleged aggravation or nexus since 
laypersons, such as the appellant, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that the appellant's representative argued in 
the July 2007 informal hearing presentation that it must be 
shown by clear and unmistakable evidence that the psychiatric 
disorder predated service and was not aggravated thereby.  
This standard applies only to diseases or injuries not noted 
at entry to service.  As already discussed, the veteran's 
psychiatric disorder was noted at entry into service.  As the 
presumption of soundness does not attach, the clear and 
convincing evidentiary standard does not apply.  

In sum, the veteran had a pre-existing psychiatric disability 
that was not aggravated by her military service.  Therefore, 
the Board concludes that service connection for the cause of 
the veteran's death is not in order.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


